                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CLODIS SHANE MCCUIEN                                                             PLAINTIFF

V.                                  4:18CV00210 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                             DEFENDANT

                                          ORDER

       I have reviewed the Recommended Disposition (Doc. No. 16) submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration,

I approve and adopt the Recommended Disposition in all respects. Judgment will be entered

accordingly.

       Accordingly, the Commissioner’s decision is AFFIRMED, and Plaintiff Clodis Shane

McCuien’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED this 20th day of March, 2019.



                                           Billy Roy Wilson__________________
                                           UNITED STATES DISTRICT JUDGE
